DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 2/16/2022. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 16/177,335, filed 10/31/2018. The assignee of record is Snap Inc. The listed inventor(s) is/are: Wu, William; Eirinberg, Dylan Shane; Osborne, Alexander R.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/16/2022 (2) & 6/1/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 3-4, 9, & 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 10,778,623 & 11,290,404. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8, 12-13, 16, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 20180367484 A1, filed 6/15/2017; hereinafter Rod) in view of Campos et al. (US 20180304159 A1, published 10/25/2018; hereinafter Cam).
For Claim 1, Rod teaches a method comprising (Rod ¶ 0374-0389 are generally the relevant sections of Rod that explicitly relate to gaming applications. Rod Figs. 9A-9C show example interface and screenshots provided below for reference:

    PNG
    media_image1.png
    618
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    857
    media_image2.png
    Greyscale

): 
facilitating, by a platform, communication between a messaging application and a web-based gaming application (Rod ¶ 0377 chat interface with messaging application in communication with gaming application);
triggering, by the platform, the messaging application to launch the web-based gaming application (Rod ¶ 0377 execution of game application);  
receiving, via the platform by the messaging application, score information for the web-based gaming application (Rod ¶ 0104). 
Rod does not explicitly teach the score information including a leaderboard identifier; updating a leaderboard, maintained by the messaging application and identified by the leaderboard identifier, in response to receiving the score information from the web-based gaming application; and causing the messaging application to present the leaderboard to a user in response to a request received by the messaging application from the web-based gaming application.
However, Cam teaches the score information including a leaderboard identifier (Cam ¶ 0036, 0083 Fig. 6c leaderboard with “swerve” title, names, scores, rankings, and “Leaderboard” title. Cam ¶ 0049 The suggested game may be identified by an app ID and posted within an existing messenger thread ID. The user device (e.g., client device 204) receives the game selection (block 304). The user device initiates the game instance (block 306) by utilizing a player component embedded in an application and configured to communicate with a game library. The player component can load a splash screen including game-related information such as, for example, loading progress, user score(s) (e.g., on a leaderboard), game play instructions, or any combination thereof.
Please see screenshot of Can Fig. 6c below, thank you:

    PNG
    media_image3.png
    466
    238
    media_image3.png
    Greyscale
);
updating a leaderboard, maintained by the messaging application and identified by the leaderboard identifier, in response to receiving the score information from the web-based gaming application (Cam ¶ 0036, 0083 Fig. 6c); and 
causing the messaging application to present the leaderboard to a user in response to a request received by the messaging application from the web-based gaming application (Cam ¶ 0036, 0083 Fig. 6c).
Cam and Rod are analogous art because they are both related to gaming techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the leaderboard techniques of Cam with the system of Rod so that users can have up to date information regarding game scores as well as challenge other friends/users (Cam ¶ 0020-0025).
For Claim 2, Rod-Cam teaches the method of claim 1, further comprising: 
determining a context that the web-based gaming application was launched from a conversation interface comprising messages exchanged between users (Rod Fig. 9C conversation messages between “Emily” and “Sarah”); and 
integrating a feature of the messaging application into the web-based gaming application based on the context (Rod ¶ 0374-0378 provides process of executing a game application within a chat conversation without explicitly prompting the user to select game participants).
For Claim 5, Rod-Cam teaches the method of claim 1, further comprising modifying a graphical user interface aspect of the web-based gaming application based on a conversation text color of a conversation interface of the messaging application comprising messages exchanged between users (Rod ¶ 0128, Rod Fig. 9C 978).
For Claim 8, Rod-Cam teaches the method of claim 1, further comprising authorizing, via the platform, the web-based gaming application to integrate a feature of the messaging application (Rod Fig. 9C 978).
For Claim 12, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 6 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rod-Cam as applied to claim 1 above, and further in view of Chandrasekaran et al. (US 20180229128 A1, published 8/16/2018; hereinafter Chan).
For Claim 6, Rod-Cam teaches the method of claim 1, Rod-Cam does not explicitly teach further comprising: preventing a social-based feature of the messaging application from being available to the web-based gaming application; and causing the web-based gaming application to prompt a user to select game participants.
However, Chan teaches preventing a social-based feature of the messaging application from being available to the web-based gaming application (Chan ¶ 0029 the player may simply enable or disable the feature in the chat interface… a player may download a game application that includes one or more extensions for integrating to a native chat platform the player prefers.  Server 117 may be adapted to support via SW 122 a variety of different chat platforms); and causing the web-based gaming application to prompt a user to select game participants (Chan ¶ 0030 A player may initiate a game and invite one or more players engaged in the chat session to play the game.).
Chan and Rod-All are analogous art because they are both related to loading and executing gaming applications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the game loading techniques of Chan with the system of Rod-All because games that are not part of an active chat session may be added to a chat session and games having relevancy to chat subjects or ages of chat participants may be determined so as to prevent inappropriate games from being linked to a current chat session based on what is known about chat players (Chan ¶ 0038).
For Claim 17, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 7 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rod-Cam as applied to claim 1 above, and further in view of Allaire et al. (US 20120233235 A1, published 9/13/2012; hereinafter All).
For Claim 7, Rod-Cam teaches the method of claim 1, further comprising: storing an application programming interface (API), associated with the messaging application on a server (Rod ¶ 0079, 0337); and establishing two one-way asynchronous communication channels between the messaging application and the web-based gaming application, wherein functions of the API, invoked by the web-based gaming application or the messaging application, are transmitted as messages over the asynchronous communication channels (Rod ¶ 0387).
Rod-Cam does not explicitly teach establishing, via a JavaScript bridge.
However, All teaches establishing, via a JavaScript bridge (All ¶ 0060 container in which JavaScript bridge API and application can be loaded and executed provides context for the application and the JavaScript bridge layer, and provides native presentation (i.e., display of content and the application for the display device), data caching, synchronization, installation, and updating of the application on the display device).
All and Rod-Cam are analogous art because they are both related to loading and executing applications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the Javascript bridge and container of All with the system of Rod-Cam because the container provides context for the application and the JavaScript bridge layer, and provides native presentation (i.e., display of content and the application for the display device), data caching, synchronization, installation, and updating of the application on the display device (All ¶ 0060).
For Claim 18, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rod-Cam as applied to claim 1 above, and further in view of Miura et al. (US 20130260896 A1, published 10/3/2013; hereinafter Miu).
For Claim 10,  Rod-Cam teaches the method of claim 1, Rod-Cam does not explicitly teach further comprising: receiving, via the platform, a reward video request by the messaging application from the web-based gaming application; in response to receiving the reward video request, causing the messaging application to select a reward video; and transmitting, via the platform to the web-based gaming application, an indication of consumption of the reward video responsive to the messaging application determining that the reward video has been viewed to completion.
	However, Miu teaches receiving, via the platform, a reward video request by the messaging application from the web-based gaming application  (Miu ¶ 0109); in response to receiving the reward video request, causing the messaging application to select a reward video (Miu ¶ 0109); and transmitting, via the platform to the web-based gaming application, an indication of consumption of the reward video responsive to the messaging application determining that the reward video has been viewed to completion (Miu ¶ 0109).
Miu and Rod-All are analogous art because they are both related to gaming techniques.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the congratulatory video techniques of Miu with the system of Rod-All because the postgame slice data can define additional interactive elements to be presented to the user upon completion of the game slice.  These may include options to purchase in part or in whole the video game upon which the game slice is based, redirect options to additional sources of information relating to the videogame, etc. (Miu ¶ 0109).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rod-Cam as applied to claim 1 above, and further in view of Landau (US 20080105751 A1, published 5/8/2008; hereinafter Lan).
For Claim 11, Rod-Cam teaches the method of claim 1, Rod-Cam does not explicitly teach further comprising: in response to the messaging application receiving a message from the web-based gaming application, determining that the web-based gaming application is allowed to communicate with the messaging application; and responsive to determining that the web-based gaming application is allowed to communicate with the messaging application, providing an authentication token to the web-based gaming application from the messaging application to enable the web-based gaming application to process gaming data.
However, Lan teaches further comprising: in response to the messaging application receiving a message from the web-based gaming application, determining that the web-based gaming application is allowed to communicate with the messaging application (Lan ¶ 0060); and responsive to determining that the web-based gaming application is allowed to communicate with the messaging application, providing an authentication token to the web-based gaming application from the messaging application to enable the web-based gaming application to process gaming data (Lan ¶ 0060).
Lan and Rod-All are analogous art because they are both related to gaming technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the token techniques of Lan with the system of Rod-All to set time limits and determine when time has expired (Lan ¶ 0060).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170039390 A1 ¶ 0071, 0076

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446